Dismissed and Opinion Filed May 16, 2019.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00246-CR
                                        No. 05-19-00247-CR
                                        No. 05-19-00248-CR
                                        No. 05-19-00249-CR
                          TAMARA SHAQUELL HOUSTON, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                   On Appeal from the 195th Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F18-56320-N, F18-40945-N, F17-41907-N & F17-60407-N

                               MEMORANDUM OPINION
                             Before Justices Myers, Molberg, and Carlyle
                                      Opinion by Justice Myers
       Before the Court is appellant’s May 13, 2019 motion to dismiss these appeals. The motion

is signed by appellant and her appellate counsel. See TEX. R. APP. P. 42.2(a). We grant the motion

and dismiss these appeals.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
190246F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 TAMARA SHAQUELL HOUSTON,                            On Appeal from the 195th Judicial District
 Appellant                                           Court, Dallas County, Texas
                                                     Trial Court Cause No. F18-56320-N.
 No. 05-19-00246-CR        V.                        Opinion delivered by Justice Myers,
                                                     Justices Molberg and Carlyle participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 16th day of May, 2019.




                                               –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 TAMARA SHAQUELL HOUSTON,                            On Appeal from the 195th Judicial District
 Appellant                                           Court, Dallas County, Texas
                                                     Trial Court Cause No. F18-40945-N.
 No. 05-19-00247-CR        V.                        Opinion delivered by Justice Myers,
                                                     Justices Molberg and Carlyle participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 16th day of May, 2019.




                                               –3–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 TAMARA SHAQUELL HOUSTON,                            On Appeal from the 195th Judicial District
 Appellant                                           Court, Dallas County, Texas
                                                     Trial Court Cause No. F17-41907-N.
 No. 05-19-00248-CR        V.                        Opinion delivered by Justice Myers,
                                                     Justices Molberg and Carlyle participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 16th day of May, 2019.




                                               –4–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 TAMARA SHAQUELL HOUSTON,                            On Appeal from the 195th Judicial District
 Appellant                                           Court, Dallas County, Texas
                                                     Trial Court Cause No. F17-60407-N.
 No. 05-19-00249-CR        V.                        Opinion delivered by Justice Myers,
                                                     Justices Molberg and Carlyle participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 16th day of May, 2019.




                                               –5–